Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s response filed on February 3, 2022 is acknowledged. Claims 1-3, 5, 7, 8, 10-16, 18 and 20-26 have been amended.  Claim 6 has been canceled. Claims 27-31 have been added. Claims 1-5 and 7-31 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on February 3, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Terminal Disclaimer
3.	The terminal disclaimer filed on February 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,760,075 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Objections Withdrawn
4.	In view of Applicant’s amendments, the objection to claim 1, 11, 18 and 25 for informalities is withdrawn. 
Rejections Withdrawn
5.	In view of Applicant’s amendments, the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

6.	In view Applicant’s amendment, the rejection to claim 20 for having insufficient antecedent basis is withdrawn.
7.	In view of Applicant’s approved Terminal Disclaimer, the rejection to claims 1, 6, 10, 11, 16, 18 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 18 of U.S. Patent No. 10,760,075 B2 is withdrawn. 
8.	In view of Applicant’s amendments, the rejection to claims 1-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	The rejection of claims 1-5, 12, 13, 17, 25  and newly added claims 27-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 13, 16, 21-24, 25-27, 29 and 30 of copending Application No. 17/029,860 (reference application 
Applicant request that the provisional obviousness-type double patenting rejection be held in abeyance until such time as the claims are otherwise in condition for allowance.
Applicant’s request is granted.   Occasionally, the examiner becomes aware of two copending applications that were filed by the same inventive entity, or by different inventive entities having a common inventor, and/or by a common assignee, or that claim an invention resulting from activities undertaken within the scope of a joint research agreement as defined in 35 U.S.C. 103 (c)(2) and (3), that would raise an issue of double patenting if one of the applications became a patent. Where this issue can be addressed without violating the confidential status of applications ( 35 U.S.C. 122), the courts have sanctioned the practice of making applicant aware of the potential double patenting problem if one of the applications became a patent by permitting the examiner to make a "provisional" rejection on the ground of double patenting. In re Mott, 539 F.2d1291, 190 USPQ 536 (CCPA 1976); In re Wetterau, 356 F.2d 556, 148 USPQ 499 (CCPA 1966).  Therefore, until this is the only remaining rejection of record, the provisional rejection is maintained.
	As previously presented, although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 1 is drawn to a method of treating a pathogenic E. coli bacterial infection in a human or animal subject caused by E. coli bacteria (first bacteria) of a first pathogenic species or strain, the method comprising selectively killing the first bacteria comprised by the subject by cutting a target site comprised by the genomes of the first bacteria, wherein the cutting is carried out using a programmable nuclease, wherein the programmable nuclease is programmed to cut the target site, wherein the subject is suffering from a further disease or condition other than the pathogenic bacterial infection and 
The combination of co-pending claims 1, 3, 13, 16, 21, 22, 25-27, 29 and 30 anticipate and/or make obvious the pending claims. 
Co-pending claim 1 is drawn to a method of treating or reducing an infection in a human or animal subject caused by first bacteria of a first pathogenic species or strain of Enterobacteriaceae, the method comprising selectively killing the first bacteria comprised by the subject by cutting a target site comprised by the genomes of the first bacteria, wherein the cutting is carried out using a Cas nuclease that is programmed by a guide RNA to cut the target site, wherein the subject is suffering from a further disease or condition other than the infection, wherein the method comprises administering a transplant to the subject, wherein the transplant is a tissue, organ or stem cell transplant, and wherein the Cas nuclease treats the infection and the transplant treats the further disease or condition.
Co-pending claim 13 is drawn to the method of claim 1, wherein the first bacteria are selected from the group consisting of Escherichia, Salmonella, Klebsiella, Shigella, Enterobacter and Citrobacter bacteria.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Grounds of Objection and Rejection Necessitated by Amendments
Claim Objections
10.	Claims 1, 2 and 9-11, 14, 16, 18-20, 22-24, 26, 30 and 31 are objected to because of the following informalities:  
As it pertains to claim 1, in the second line ‘are’ between the word ‘bacteria’ and the word ‘E. coli’ should be the word ‘is’.  
As it pertains to claim 2, there should be a comma following ‘(T2)’. Appropriate correction is required.
As it pertains to claims 9-11, 14, 16, 18-20, 22-24, 26, 30 and 31, said claims are objected to because they depend upon a rejected based claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 5, 8, 15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Applicant has amended claim 5 to recite "… infection persists for 150 minutes...".  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent. 
To overcome this rejection Applicant must specifically point out the support for this limitation or cancel the new matter from the claims.	

Applicant has amended claim 8 to recite "…a copy of the nucleic acid sequences comprising or encoding the one or more gRNAs...".  The specification only describes a copy of a nucleic acid that encodes an RNA, not one encoding a gRNA. This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent. 
To overcome this rejection Applicant must specifically point out the support for this limitation or cancel the new matter from the claims.	

Applicant has amended claim 15 to recite "…the nucleic acid sequence that encodes the one or more gRNAs...".  The specification only describes a copy of a nucleic acid that encodes an RNA, not one encoding a gRNA. This phrase does not appear in the specification, or original 
To overcome this rejection Applicant must specifically point out the support for this limitation or cancel the new matter from the claims.	

Applicant has amended claim 21 to recite "..host chromosomal target sequence of the first bacteria...".  This phrase does not appear in the specification, or original claims as filed.  Applicant does not point out specific basis for this limitation in the application, and none is apparent. 
To overcome this rejection Applicant must specifically point out the support for this limitation or cancel the new matter from the claims.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 7 recites the limitation "the nuclease is administered" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not require the CAS nuclease, as claimed, to be administered.  The claim only recite in part, “…the method comprising selectively killing the first bacteria comprised by the subject by cutting a target site comprised by the genomes of the first bacteria using an RNA-guided Cas nuclease”. 

28 recites the limitation "…encoding the one or more crRNAS" in line two.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
14.	No claim is allowed.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        March 8, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645